Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 4, 5, 6, 7, 8, 9, 13, 14, 15, 16, 17 and 18 are pending and they are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35 U.S.C. 101 reads as follows:

Claims 1 and 13 are rejected under 35 U.S.C. 102(a) (1) as being unanticipated by Hashimoto (US 2021/0181709 A1) in view of Kadambe (US 9,322907 B1).
As to claims 1 and 13, Hashimoto teaches a method performed by a computer system, the method comprising: 
determining a division of task types among processing cores of a multicore processor in a motion control system (in step S3, the CPU of the servo amplifier 4 receives the trace setting information and starts a pre-preparation process so as to satisfy the trace start condition included in the trace setting information. Next, in step S4, the CPU of the controller 3 transmits a trace trigger to the servo amplifier 4 by synchronous communication using a synchronous task... The form of the bit information of the trace trigger will be described later in detail with reference to, paragraphs [46- 48]; configured to execute two types of tasks, i. e., a synchronous task and an asynchronous task, in a time division manner by interrupt processing of the CPU. The synchronous task is a task that is executed with the highest priority in synchronization with the synchronous communication cycle as in the generation and transmission processing of the motion control command described above, and the asynchronous task is a task that asynchronously executes processing with a relatively low priority so as not to affect the execution of the synchronous task, paragraphs [43-48]; “the controller 3 of the illustrated example is configured to execute two types of tasks, i. e., a synchronous task and an asynchronous task, in a time division manner by interrupt processing of the CPU. The synchronous task is a task that is executed with the highest priority in synchronization with the synchronous communication cycle as in the generation and transmission processing of the motion control command described above, and the asynchronous task is a task that asynchronously executes processing with a relatively low priority so as not to affect the execution of the synchronous task”. The “task” is similar as a motion control program. The “synchronous task and synchronous task” is similar as “program tasks” as recited in claim),
 the task types being different types of program tasks in a motion control program targeted for execution by the motion control system (to execute two types of tasks, i. e., a synchronous task and an asynchronous task, in a time division manner by interrupt processing of the CPU, paragraphs [40-48]) and the division assigning two or more task types to respective processing cores of the multicore processor (the CPU of the server 2((associate CPU)) transmits a logging start command to the asynchronous task of the controller 3 so as to start generation of logging data related to the control of the drive machine 1 corresponding to the user's operation or a predetermined setting condition”. Fig.1 shows server 2 associated with calendar IC corresponding with asynchronous tasks. The “server 2 associate with calendar IC” is similar as one of the processing cores. The “server 2 associate with calendar IC” is associated with asynchronous task of processing core of) among processing cores of a multicore processor (Paragraphs [44-48], Hashimoto discloses “the CPU of the controller 3 (associated with machine (associate CPU)) transmits a trace trigger to the servo amplifier 4 by synchronous communication using a synchronous task. The “a synchronous task” is similar as program tasks of a motion control program as recited in claim. The “CPU of the controller 3 (associated with machine (associate CPU) is similar as one of processing core of among processing cores of a multicore processor. The “the CPU of the controller 3 (associated with machine (associate CPU))” associates with asynchronous task of processing core of among processing cores of a multicore processor, paragraphs [46- 48]);
generating a configuration file embodying the division of task types (generates logging data to which information of the acquisition time is added in each data unit. Although the types of time-series data shown in FIG. 2 are limited for reasons of space, various types of time-series data such as sequence control commands directly output from the controller 3 to the drive machine 1, speed deviations and estimated disturbances detectable by the servo amplifier 4, and state data such as temperature and humidity inside the servo amplifier 4 may be included in the logging data (trace data), paragraphs [36-38]); and 
saving the configuration file in a memory or storage device (creates logging data to which information of the acquisition time is given to each data unit based on the transmission time t1 (see FIG. 9 described later). Next, in step S14, the CPU of the controller 3 transmits the logging data created in step S13 to the server 2 by an asynchronous task. Next, in step S15, the CPU of the server 2 stores the logging data received from the controller 3 and uses it for later analysis), for processing by the motion control system that implements the motion control program (the subordinate controller and the superordinate controller transmit and receive important control commands)corresponds to the motion control command in this embodiment) with high priority through synchronous communication in a predetermined cycle, and transmit and receive information with low priority through asynchronous communication. In recent years, for the purpose of abnormality prediction and optimization in operation control of an industrial equipment system, development of a collection technique and an analysis technique of various data related to control of electrical device has been advanced) (paragraphs [56-64]).
Hashimoto does not teach wherein determining the division of task types comprises evaluating performance of the motion control program, either based on actual or simulated execution of the motion control program on the multicore processor, and determining the division of task types based on the evaluated performance the motion control program, either based on actual or simulated execution of the motion control program on the multicore processor, and determining the division of task types based on the evaluated performance. However, Kadambe teaches wherein determining the division of task types comprises evaluating performance of the motion control program, either based on actual or simulated execution of the motion control program (ET4 starts frequent movements to and from FT6 following the convoy of blue node) on the multicore processor, and determining the division of task types based on the evaluated performance the motion control program, either based on actual or simulated execution of the motion control program on the multicore processor, and determining the division of task types based on the evaluated performance  (evaluate the performance of the clustering algorithms in the scenario, simulation  may preferably divide the data processing tasks into three levels. For example, levels 1, 2 and 3 may exemplify one embodiment of the present invention. For example, Level 1 may collect the raw data of the scenario/simulation provided by each entity. Level 2 may engage analysis to detect higher level behaviors for each monitored entity, col.13, line 62 – col. 14, line 15).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of wherein determining the division of task types comprises evaluating performance of the motion control program, either based on actual or simulated execution of the motion control program on the multicore processor, and determining the division of task types based on the evaluated performance the motion control program, either based on actual or simulated execution of the motion control program on the multicore processor, and determining the division of task types based on the evaluated performance as teaching by Kadambe  into Hashimoto to provide the determining the performance which the needed time critical flexibility for dividing tasks.

As to claim 5, Kadambe teaches the evaluated performance indicates at least one of: processing core utilization during the actual or simulated execution of the motion control program on the multicore processor; or task-execution timing violations, as defined by one or more performance requirements applicable to the motion control program, experienced during the actual or the simulated execution of the motion control program on the multicore processor (Continuing with the simulation 1300, adversaries from the town 1306 transmitting on enemy transmitter 350 establish communications with the people along the road using enemy transmitter 350 and with the people in City 1304 using enemy transmitter 350. All the enemy transmitters 350 may be using a frequency hopping pattern that changes often without any particular order. People along the road transmitting on neutral radio 340 begin to move toward the road. People on the cell phones (NT1, NT3) stop on the side of the road. NT2 who started a conversation with ET4 stops the conversation, moves into the wooded area, changes waveform and frequency, and joins the network of additional enemy transmitters 350. ET4 moves into the area close to a blue node FT6. ET4 changes power and frequency of transmission and receives at some other frequency and power. ET4 starts frequent movements to and from FT6 following the convoy of blue nodes, col. 12, line 64- col. 13, line 20).
As to claim 13, it is rejected for the same reason as claim1 above.
As to claims 5 and 14, it is rejected for the same reason as claim 2 above.

Allowable Subject Matter
Claims 6 and 7 are allowed.
Claims 5,8, 9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195